05/05/2021


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                           Case Number: DA 20-0450


                                        DA 20-0450
                                     _________________


IN THE MATTER OF THE GUARDIANSHIP
OF:
                                                                     ORDER
S.C.J.,

               A Protected Person

                                     _________________

          Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
          The Clerk is directed to provide a copy hereof to all parties of record and to the
Honorable Luke Berger, District Judge.

                                                    For the Court,




                                                                                Electronically signed by:
                                                                                      Mike McGrath
                                                                         Chief Justice, Montana Supreme Court
                                                                                       May 5 2021